Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims [1-7, 9-16, 18-22] rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1-20] of U.S. Patent No. [9288660] in view of SPENCER; RON et al. [US 20130167196]. 
For example: claim 1 of instant application teaches by claim 1 of U.S. Patent No. [9288660] in view of SPENCER; RON et al. [US 20130167196]. 

Instant Claims of present Application 
Related Claims of US Patent No. 9288660
1. A method comprising: detecting, by an apparatus, a connection with a user equipment; causing, at least in part, by the apparatus, retrieval of at least one unique hardware identifier associated with the user equipment; causing, by the apparatus, a determination whether the user equipment is eligible for a service based at least on the at least one unique hardware identifier; and initiating, at least in part, by the apparatus, at least one of a creation of an account for the service or an access to an existing account of the service if the user equipment is eligible.  

1.  A method comprising: detecting a connection with a mobile device at an 
equipment interface; in response to detection of the connection, causing, at least in part, retrieval of a unique hardware identifier associated with the mobile device;  causing, at least in part, transmission of a request for a service status of the mobile device to a service platform, the request specifying the unique hardware identifier to the service platform;  receiving a service status of the mobile device from the service platform, the service status being based on the unique hardware identifier;  determining that the mobile device is eligible for a service based on the service status;  and initiating presentation of a visual indicator of the eligibility for the service based on the determination.


U.S. Patent No. 9288660 doesn’t teach explicitly via a short-range wireless network interface of the apparatus. However, SPENCER teaches in an analogous art, that via a short-range wireless network interface of the apparatus. (e.g. Wi-Fi; ¶ 8, 196, 206) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including via a short-range wireless network interface of the apparatus in order to provide a method for automatically characterizing a device visit at a Wi-Fi hotspot location.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-16, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Padam; Amarjit et al. [US 20110119122] in view of SPENCER; RON et al. [US 20130167196].

As per claim 1, Padam teaches:
A method (Abstract) comprising: 
causing, by the apparatus, a determination whether the user equipment is eligible for a service based at least on the at least one unique hardware identifier; (e.g. IMEI or MEID of smart phone: [0035] user’s id such as the merchant handheld device 106 can be, e.g., a smart device (such as a phone, webcam or other similar device) with camera or video camera or smart scanner.  FIGS. 10A-10C illustrate an example of a merchant handheld device 106, in this case an iPhone smartphone configured to perform the functions described herein. And ¶ 41, 77) and 
initiating, at least in part, by the apparatus, at least one of a creation of an account for the service or an access to an existing account of the service if the user equipment is eligible. (e.g. register; ¶ 41)
Padam doesn’t teach explicitly detecting, by an apparatus, a connection with a user equipment via a short-range wireless network interface of the apparatus; causing, at least in part, by the apparatus, retrieval of at least one unique hardware identifier or user information associated with the user equipment over a short-range wireless network. However, SPENCER teaches in an analogous art, that the detecting, by an apparatus, a connection with a user equipment via a short-range wireless network interface of the apparatus; causing, at least in part, by the apparatus, retrieval of at least one unique hardware identifier or user information associated with the user equipment over a short-range wireless network;. (e.g. Wi-Fi; ¶ 8, 196, 206) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including detecting, by an apparatus, a connection with a user equipment via a short-range wireless network interface of the apparatus; causing, at least in part, by the apparatus, retrieval of at least one unique hardware identifier or user information associated with the user equipment over a short-range wireless network in order to provide a method for automatically characterizing a device visit at a Wi-Fi hotspot location.

As per claim 2, Padam teaches:
The method of claim 1, wherein the determination is initiated if the user equipment is compatible with the service.  (e.g. smart device; ¶ 35, 41)

As per claim 3, Padam teaches:
The method of claim 2, further comprising: determining the user equipment is compatible with the service based, at least in part, on registration information, licensing information, or a combination thereof associated with the user equipment.  (e.g. registration; ¶ 41)

As per claim 4, Padam teaches:
The method of claim 3, wherein the registration information comprises a status of the registration of the user equipment to activate the service.  (e.g. registration; ¶ 41)

As per claim 5, Padam teaches:
The method of claim 3, wherein the licensing information comprises a status of a license of the user equipment to utilize the service, and wherein the license comprises a pre-paid license.  (e.g. pre-paid card; ¶ 41, 59)

As per claim 6, Padam teaches:
The method of claim 5, wherein the status of the license comprises a type of service access provided to the user equipment, a duration of the access, license expiration information, or a combination thereof.  (e.g. pre-paid card; ¶ 41, 59)

As per claim 7, Padam teaches:
The method of claim 1, wherein the unique hardware identifier comprises at least one of an international mobile equipment identity (IMEI), an electronic serial number, a mobile equipment identity (MEID), user inaccessible identifiers, or a combination thereof.  (e.g. unique ID of mobile; ¶ 35)

As per claim 9, Padam teaches:
The method of claim 1, wherein the user equipment is a mobile communication device.  (e.g. mobile; ¶ 35)

As per claim 21, Padam teaches all the particulars of the claim except wherein the short-range wireless network is wireless local area network, Bluetooth® network, or ultra-wide band network. However, SPENCER teaches in an analogous art, that the method of claim 1, wherein the short-range wireless network is wireless local area network, Bluetooth® network, or ultra-wide band network. (e.g. local area network; ¶ 0057) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the short-range wireless network is wireless local area network, Bluetooth® network, or ultra-wide band network in order to provide a method for automatically characterizing a device visit at a Wi-Fi hotspot location.

As per claim 22, Padam teaches all the particulars of the claim except wherein the service is a media service, a shopping service, a navigation service or a gaming service. However, SPENCER teaches in an analogous art, that the method of claim 1, wherein the service is a media service, a shopping service, a navigation service or a gaming service. (e.g. shopping; ¶ 206) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the service is a media service, a shopping service, a navigation service or a gaming service in order to provide a method for automatically characterizing a device visit at a Wi-Fi hotspot location.

Claims 10-16 are the apparatus claims corresponding to method claims 1-7 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 18-20 are the non-transitory computer readable storage medium claims corresponding to method claims 1-3 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.  

Response to Arguments
Applicant’s arguments filed on 03/14/2022 have been fully considered but they are not persuasive.

Relating to Claim 1: 
In view of the fact, that SPENCER teaches, “[0008] In accordance with another embodiment, there is provided method for automatically characterizing a device visit at a Wi-Fi hotspot location, comprising: detecting a first wireless transmission sent by a wireless device; extracting a unique device identifier of the detected device from said wireless transmission, said unique device identifier automatically embedded within said wireless transmission by the detected device without user input; creating a device visit profile and associating said extracted unique device identifier therewith; recording a timestamp of said first wireless transmission in said device visit profile; automatically identifying one or more subsequent wireless transmissions sent by said wireless device while at the Wi-Fi hotspot location by way of identifying data associated with each of said subsequent transmissions directly or indirectly associated with said unique identifier; recording a timestamp of each of said subsequent transmissions in said device visit profile; and characterizing said device visit profile at least as a function of a duration value defined by said recorded timestamp of said first transmission and a recorded timestamp of a last of said subsequent transmissions. [0009] In accordance with another embodiment, there is provided a method for recognizing a wireless device across multiple Wi-Fi locations, the method comprising: detecting at one of the multiple Wi-Fi locations a wireless transmission sent by the wireless device; extracting a unique device identifier of the detected device from said wireless transmission, said unique device identifier automatically embedded within said wireless transmission by the detected device without user input; cross-referencing said extracted device identifier with a network accessible database of stored device profiles, each of said device profiles having a respective stored device identifier associated therewith; recognizing the detected device upon matching said extracted device identifier with one said stored device identifier; and associating with said device profile of said recognized device said one of the multiple Wi-Fi locations; and centrally compiling from said stored device profiles, visit data for each of said multiple Wi-Fi locations.” (and ¶ 196, 206). Thus, it is evidently, based on broadest reasonable interpretation in consistent with the disclosed specification (as stated in MPEP § 2111), the examiner considers as the technical reasoning, the clear explanations of the bases, above are directed to telecommunications systems and methods for connection via short range e.g. Wi-Fi with unique mobile’s ID, that positively, with factual findings, anticipated by SPENCER. Hence, it is believed that SPENCER still teaches the claimed limitations. 
Therefore, one skill in the art would recognize the amalgamation of the above Padam with SPENCER references still teaches the above limitations.
Also, as applicant arguing on page 9 of remarks filed on 3/14/22: (In view of the above disclosure, there is no suggestion by Padam of “causing, at least in part, by the apparatus, retrieval of at least one unique hardware identifier associated with the user equipment over a short-range wireless network” and “causing, by the apparatus, a determination whether the user equipment is eligible for a service based at least on the at least one unique hardware identifier.” The secondary reference of Spencer, which is applied for disclosure of a short-range wireless network interface, does not fill in the gaps of Padam.)
In fact, these limitations teach by SPENCER not Padam: as explained above in (e.g. SPENCER: ¶ Wi-Fi; ¶ 8, 196, 206).
The above arguments also recite for the other independent claims, consequently the response is the same explanation as set forth above with regard to claim 1. 
Because the remaining claims depend directly/indirectly, from one of the independent claims discussed above, as a result the response is the same justification as set forth above.
With the intention of that explanation, it is believed and as enlighten above, the refutation is sustained. 

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Zhou, Xinyu, et al. "A robust radio-frequency fingerprint extraction scheme for practical device recognition." IEEE Internet of Things Journal 8.14 (2021): 11276-11289.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641